Title: To Benjamin Franklin from David Colden, 30 November 1772
From: Colden, David
To: Franklin, Benjamin



  Novr. 30th. 1772
  Dear Sir

The attention you pay to every Invention that promises either utility or amusement to Mankind induces Me to communicate to you a very simple Machine which I have made this Year for sowing Seeds in Rows. I am happy in haveing an opportunity of addressing you upon any Thing that may be worth your Notice; If it shall prove of no real value to others, it gives me a very great pleasure by introduceing Me again to one I so greatly Esteem and Admire.
I know nothing of Drill Ploughs, or of the Drill Husbanday but what I have learnd from Books. I find it a general Complaint of the best Machines that have been invented for this Work, that they are so Complex, so Gimcrak so easily put out of Order, and so difficultly repaird, and with all so high Priced, as to be entirely unfit for the uses of common Farmers. That which I have contrived is quite simple, may be made by any common Workman, and at a very triffling Expence. It has answerd my Expectations in sowing Pease, Wheat Turnips and Lucern; it may however very possibly fall so much short of the best Drills, as to dissappoint those who are acquainted with Them. Should it be so I hope to be excused for I have it not in my power to make a Comparison, haveing never seen the work of any other Drill but my own, nor indeed a Drill-Plow of any kind. It is in your power to determine whether this Contrivance is worth communicating to the World; should you think that it is, I beg the favour of you to do it for Me in the Way you think best. I have avoided giving the Dimensions of any Part, because it is not essential in any part of the Contrivance, and by multiplying words would lengthen and obscure the Description. No workman can be at a loss to know the proper size of the Parts to give the necessary Strength. I likewise think it quite needless to mention the manner of fixing the Parts together.
I have lately got the Annual Register for 1771. One of the first things I fell upon was the Abstracts from Mr. Kalms account of his Travels in America. I was much surprised with a wonderfull Story he tells from my Father, of a black Snake that attacked one of our Servants, for I never heard the Story in the Family, indeed the date he gives it is within my own Memory. My Father cannot immagine how Mr. Kalm came to father such a Story upon him, for as no such Thing ever happend in our Family, or to any one that he ever heard of, the Traveller could not have got it from him. However my surprise vanishd when in the next page I found him telling on his own knowledge that the Indians at Sir W. Johnsons could out run the swiftest Horses. And a Frog out run the Indians. I had two opportunities a Year or two agoe, of examining the black Snake facinating a Bird; of which Mr. Kalm does not omit some wonderfull Tales. In both the Cases which I saw, I found that the Bird was far from being in Love with the Snake, that She was doing her utmost to drive him away from her Nest, puting her own Life into his Jaws to save her young Brood. I calld several Persons to examine the first of these Encounters which I saw; they all agreed that the Bird must be enchantd but alterd their Opinion as soon as I shewd them the Nest and young Birds. I really beleive there is nothing more in all the Tales we are told of these Inchantments. I gave our worthy Friend Peter Collinson an account of what I had observed upon these occasions, some Time before he dyed.
My Father presents his Compliments to You. He longs to have your Remarks upon his Papers. He enjoys a great share of Health and surpriseing Spirits for a Man at 85. He has much more Strength now than he had two Years agoe.
I am
 
Endorsed: Decr. 8th. 1772 Drill Plow
